SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 002-96666 CANAL CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0102492 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 MORRIS STREET PORT JEFFERSON STATION, NY (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (631) 234-0140 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting stock held by non-affiliates of the registrant at April 30, 2010, was approximately $75,000. The number of shares of Common Stock, $.01 par value, outstanding at January 15, 2011 was 4,326,929. CANAL CAPITAL CORPORATION AND SUBSIDIARIES 2-K TABLE OF CONTENTS PART I Page ITEM 1. Business 1 ITEM 2 Properties 6 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders. 7 PART II ITEM 5. Market for Registrant's Common Stock and Related Stockholder Matters 8 ITEM 6. Selected Consolidated Financial Data 9 ITEM 7. Management's Discussion and Analysis of the Results of Operations and Financial Condition 11 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 8. Financial Statements and Supplementary Data 25 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 ITEM 9A. Controls and Procedures 25 ITEM 9B. Other Information 26 PART III ITEM Directors and Executive Officers of the Registrant. 27 ITEM Executive Compensation 28 ITEM Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 ITEM Certain Relationships and Related Transactions 32 ITEM Principal Accounting Fees and Services 32 PART IV ITEM Exhibits, Financial Statement Schedules and Reports on Form 8-K. 33 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 SIGNATURES S-1 EXHIBITS E-1 i Table of Contents PART I This Annual Report on Form 10-K includes “forward-looking statements”.The words “may,”“will,” “should,” “continue,” “future,” “potential,” “believe,” “expect,”“anticipate,” “project,” “plan,” “intend,” “seek,” “estimate” and similar expressions identify forward-looking statements.We caution you that any forward-looking statements made by us are not guarantees of future performance and that a variety of factors, including those discussed below, could cause our actual results and experience to differ materially from the anticipated results or other expectations expressed in our forward-looking statements.Please see “Risk Factors” below for detailed information about the uncertainties and other factors that may cause actual results to materially differ from the views stated in such forward-looking statements.All forward-looking statements and risk factors included in this Annual Report on Form 10-K are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement or risk factors. Canal Capital Corporation’s fiscal year ends on October 31, of each calendar year.Each reference to a fiscal year in this Annual Report on Form 10K refers to the fiscal year ending October 31, of the calendar year indicated.Unless the context requires otherwise, references to “we”, “us”, “our”, “Canal Capital Corporation” and the “Company” refer to Canal Capital Corporation and its subsidiaries. Item 1. Business Company Overview The Registrant, Canal Capital Corporation ("Canal" or the "Company"), incorporated in the state of Delaware in 1964, commenced business operations through a predecessor in 1936. Canal is engaged in two distinct businesses real estate and stockyard operations. Real Estate Operations - Canal's real estate properties are located in Sioux City, Iowa, South St Paul, Minnesota, St Joseph, Missouri and Omaha, Nebraska. Canal sold all of the property it owned in Sioux Falls. South Dakota, in September 2010.The properties consist, for the most part, of land and structures leased to third parties (rail car repair shops, lumber yards and various other commercial and retail businesses) as well as vacant land available for development or resale.Its principal real estate operating revenues are derived from leaseincome from land and structures leased to various commercial and retail enterprises, rental income from its Exchange Building, and proceeds from the sale of real estate properties. In addition to selling what was excess stockyard property, the company entertains any offers to purchase, develop and restructure the real estate properties currently under operating leases, stockyard operating properties and properties held for development or resale in order to support cash flow and to enhance the value of the existing properties and surrounding real estate. See "Real Estate Operations". 1 Table of Contents Stockyard Operations - Canal currently operates one central public stockyard located in St. Joseph, Missouri. Canal closed the stockyard it operated inSioux Falls, South Dakota in December 2009(collectively the “Stockyards”). Public stockyards act much like a securities exchange, providing markets for all categories of livestock and fulfilling the economic functions of assembly, grading, and price discovery.The Company’s principal stockyard revenues are derived from a per head charge (“yardage charge”) imposed on all livestock consigned for sale at the stockyards and the sale of feed and bedding.See “Stockyard Operations”. Real Estate Operations General - Canal is involved in the management, development or sale of its real estate properties located in four Midwest states. Real estate operations, resulted in operating income of $0.9 million, while contributing $2.3 million to Canal's revenues for fiscal 2010.During fiscal 2010, Canal sold approximately 37 acres of land located in Sioux Falls, South Dakota for $2.0 million generating operating income of $0.7 million. As of October 31, 2009, there are approximately 2 acres of undeveloped land owned by Canal located in Sioux City, Iowa (see ITEM 2) .Canal is continuing the program, which it started several years ago, to develop or sell this property.Additionally, Canal will continue to entertain any offers to purchase, develop and restructure the real estate properties currently under operating leases, stockyard operating properties and properties held for development or resale in order to support cash flow and to enhance the value of the existing properties and surrounding real estate in fiscal 2011. Risk - Real estate activities in general may involve various degrees of risk, such as competition for tenants, general market conditions and interest rates.Furthermore, there can be no assurance that Canal will be successful in the development, lease or sale of its real estate properties. Competition - Canal competes in the area of real estate development with other regional developers, some of which are substantially larger and have significantly greater financial resources than Canal.To a certain extent, Canal's real estate revenues are dependent on the ability of the stockyard operations and the various meat packers located adjacent to Canal’s properties to successfully compete in their respective businesses. Stockyard Operations General - Canal currently operates one central public stockyard located in St. Joseph, Missouri. Canal closed the stockyard it operated inSioux Falls, South Dakota in December 2009(collectively the “Stockyards”). 2 Table of Contents Sioux Falls Stockyard Closure - In December 2009, after extensive efforts to reorganize and return this stockyard to profitability, Canal ceased all stockyard operations at its Sioux Falls, South Dakota location. Canal leased a portion of this property (approximately 10 acres), on a month to month basis, to a group that formerly operated at the stockyards as independent commission firms. In September 2010, Canal sold approximately 37 acres of land previously used for stockyard operations located in Sioux Falls, South Dakota for $2.0 million generating operating income of $0.7 million. Public stockyards act much like a securities exchange, providing markets for all categories of livestock and fulfilling the economic functions of assembly, grading, and price discovery.The livestock handled by the Company’s stockyard include cattle, hogs, and sheep.Cattle and hogs may come through the stockyard facilities at two different stages, either as feeder livestock or slaughter livestock. The Company’s stockyard provides all services and facilities required to operate an independent market for the sale of livestock, including veterinary facilities, auction arenas, auctioneers, weigh masters and scales, feed and bedding, and security personnel.In addition, the stockyard provides other services including pure bred and other specialty sales for producer organizations.The Company promotes its stockyard business through public relations efforts, advertising, and personal solicitation of producers. Actual marketing transactions at a stockyard are managed for livestock producers by market agencies and independent commission sales people to which the livestock are consigned for sale.These market agencies (some of which are owned and operated by the Company) and independent sales people receive commissions from the seller upon settlement of a transaction and the stockyard receives a yardage fee on all livestock using the facility which is paid within twenty-four hours of the sale.Yardage fees vary depending upon the type of animal, the extent of services provided by the stockyard, and local competition.Yardage revenues are not directly dependent upon market prices, but rather are a function of the volume of livestock handled.In general, stockyard livestock volume is dependent upon conditions affecting livestock production and upon the market agencies and independent commission sales people which operate at the stockyard. Stockyard operations are seasonal, with greater volume generally experienced during the first and fourth quarters of each fiscal year, during which periods livestock is generally brought to market. The St. Joseph stockyards has solicitation operations of its own which account for approximately 50% of its livestock volume annually. Canal intends to continue its soliciting efforts at its St. Joseph stockyards in fiscal 2010. Further, Canal tries to balance its dependence on market agencies and independent commission sales people in various ways, including: developing solicitation operations of its own; direct public relations; advertising and personal solicitation of producers on behalf of the stockyards; providing additional services at the stockyard to attract sellers and buyers; and providing incentives to market agencies and independent commission sales people for increased business. 3 Table of Contents Stockyard operations resulted in operating income of approximately $0.2 million while contributing approximately $2.0 million to Canal’s revenues for fiscal 2010. The Saint Joseph stockyard generated operating income of $155,000 while the Sioux Falls stockyard generated operating income (primarily through the sale of equipment) of $27,000 in fiscal 2010. The sharp decrease in operating results experienced in recent years is due primarily to the general weakness of the national economy coupled with a decrease in production by the smaller livestock producers who are the primary users of the Company’s stockyards. Risk - Stockyard activities face a variety of risks and uncertainties related to the safeguarding of the national food supply which are beyond our control.Public confidence in the government’s efforts to safeguard the food supply is essential for the success of our stockyard operations.An outbreak of a disease such as bovine spongiform encephalopathy (BSE) better known as Mad Cow Disease could have a devastating impact on stockyard operations.For the company’s part we strictly follow all USDA regulations to ensure to the extentwecanthesafetyofthefood supply.Furthermore, stockyard activities in general may involve various degrees of risk, such as competition from other regional stockyards and sale barns, general market conditions and to a lesser extent interest rates. Competition - Canal competes in the area of public stockyards with other regional public stockyards and sale barns, some of which are substantially larger and have greater financial resources than Canal.To a certain extent, Canal’s stockyard revenues are dependent on the ability of the market agencies and independent commission sales people at each of Canal’s stockyard locations to compete within the region. Art Inventory Held for Sale Canal established its art operations in the late 1980's by acquiring for resale a significant inventory of antiquities primarily from the ancient Mediterranean cultures. Canal is in the process of selling, in an orderly manner, its remaining art inventory consisting of antiquities only as of October 31, 2010. This will be accomplished primarily through consignment arrangements with various independent art dealers and through sale at public art auctions. In fiscal 2010, Canal did not have any art sales.Canal’s remaining art inventory consists of seven pieces of antiquity art at both October 31, 2010 and 2009. Risk & Competition - Selling art in general involves various degrees of risk.Canal’s success in selling its art inventory is dependent at least in part, on general economic conditions, including supply, demand, international monetary conditions and inflation. Canal competes in the sale of its art inventory with investment groups and other dealers, most of whom are substantially larger and have greater financial resources and staff than Canal. 4 Table of Contents Employees - At October 31, 2010, Canal had approximately 25 employees. Executive Officers - At October 31, 2010 Canal’s Executive Officers were: Held Name Age Since Title Asher B. Edelman 71 Chairman of the Board Michael E. Schultz 74 President and Chief Executive Officer Reginald Schauder 61 Vice President, Chief Financial Officer, Treasurer and Secretary Risk Factors- In addition to other information in this Annual Report on Form 10-K, the following risk factors should be carefully considered when evaluating our Company and our business. Investing in our common stock involves a high degree of risk, and you should be able to bear the complete loss of your investment.The risk and uncertainties described below are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations.If any of the following risk and uncertainties actually occur, our future operating results and financial condition could be harmed and the market price of our common stock could decline. Risk Related to Our Business - The Company’s risk and uncertainties related to our financial condition and our business include a variety of factors that are beyond our control.Such factors include, without limitation: overall economic conditions; public confidence in the government’s ability to safeguard the food supply from infectious diseases; competition for tenants in the agribusiness; the ability of the Company’s tenants to compete in their respective businesses; the effect of fluctuations in supply, demand, international monetary conditions and inflation on the Company’s art inventories; securities risks associated with collections of antiquities and art; and the effect of fluctuations in interest rates and inflation on the Company’s indebtedness. 5 Table of Contents ITEM 2. Properties Canal's real estate properties located in four Midwest states are primarily associated with its current and former stockyards operations.Each property consists, for the most part, of land and structures leased to third parties (meat packing facilities, rail car repair shops, lumber yards and various other commercial and retail businesses), as well as vacant land available for development or resale. In addition to selling what was excess stockyard property, the company entertains any offers to purchase, develop and restructure real estate lots surrounding its existing operating lease properties, stockyard operating properties and properties held for development or resale in order to enhance the value of the existing properties and surrounding real estate.As landlord, Canal's management responsibilities include leasing, billing, repairs and maintenance and overseeing the day to day operations of its properties.Canal's properties at October 31, 2010 include: New York Headquarters - Canal’s New York operations consist of approximately 200 square feet of office space located in Port Jefferson Station, New York. Location Year Acquired Total Site (2) Stkyds Opertns (1) Leased to Third Parties Held for Development (3) St. Joseph, MO 30 30 0 0 S. St. Paul, MN 1 0 1 0 Sioux City, IA 8 0 6 2 Omaha, NE 9 0 9 0 Total 48 30 16 2 NOTES (1)Canal operates one central public stockyard. (2)For information with respect to mortgages and pledges see Note 4. (3)For information related to property held for development see Note 2(D). 6 Table of Contents ITEM 3. Legal Proceedings Canal and its subsidiaries are from time to time involved in litigation incidental to their normal business activities, none of which, in the opinion of management, will have a material adverse effect on the consolidated financial condition and operations of the Company. Canal was not a party to any ongoing litigation at October 31, 2010.The following situation did arise in fiscal 2005. Environmental Protection Agency - Special Notice Letter for Remedial Investigation, Portland, Oregon Property In 1989, the Company sold its 48 acre Portland, Oregon stockyard to Oregon Waste Systems, Inc.On September 29, 2003, the United States Environmental Agency (EPA) placed a 4.2 acre portion of that property on the National Priorities List pursuant to the Comprehensive Environmental Response Compensation and Liability Act (CERCLA), commonly known as the Superfund Act.In a letter from the EPA dated June 27, 2005 the Company, along with approximately 13 other parties, including the current owner and operator of the site, was notified that it might be liable to perform or pay for the remediation of environmental contamination found on and around the site.Since the receipt of the letter, the Company has been in periodic communications with the other parties who received a similar letter with respect to what action, collectively or individually, should be taken in response to the EPA assertion of liability.The Company believes that the remediation of contamination of the site is properly the responsibility of other parties that have occupied and used it for waste recycling purposes since 1961, although under CERCLA the EPA is able to assert joint and several liability against all parties who ever owned or operated the site or generated or transported wastes to it. This investigation is in its preliminary stages and the Company intends to vigorously defend any liability for remediation.At October 31, 2010, the liability for remediation, if any, is not estimatable and therefore no accrual has been recorded in the financial statements. ITEM 4. Submission of Matters to a Vote of Security Holders No matters were submitted to our stockholders during the fourth quarter of the fiscal year ended October 31, 2010. 7 Table of Contents PART II ITEM 5. Market for the Registrant's Common Stock and Related Stockholder Matters Market Information Canal's stock is no longer listed over-the-counter on the "pink sheets". The stock was delisted by the SEC as a result of Canal’s filing it’s fiscal 2009 Form 10K without benefit of an independent audit.The high and low price ranges of Canal's common stock for the eight quarters ended October 31, 2010 based on managements estimate or as reported on the "pink sheets" were: Management Estimate “Pink sheets” Fiscal 2010 Fiscal 2009 Quarter Ended High Low High Low January 31 $ April 30 $ July 31 $ October 31 $ Dividend Policy and Holders There were no cash dividends paid during fiscal 2010 or 2009.Canal is subject to restrictions on the payment of cash dividends under certain debt agreements.As of January 15, 2011, Canal had approximately 1,500 holders of record of its common stock, par value $.01 per share. 8 Table of Contents ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA THE FOLLOWING SELECTED FINANCIAL DATA HAVE BEEN DERIVED FROM OUR CONSOLIDATED FINANCIAL STATEMENTS THAT, WITH THE EXCEPTION OF FISCAL 2, HAVE BEEN AUDITED BY TODMAN & CO., CPAs, P.C.,INDEPENDENT AUDITORS.THE INFORMATION SET FORTH BELOW IS NOT NECESSARILY INDICATIVE OF THE RESULTS OF FUTURE OPERATIONS AND SHOULD BE READ IN CONJUNCTION WITH OUR CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES THERETO AND “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS” INCLUDED IN ITEM 7 OF OUR ANNUAL REPORT ON FORM 10-K. YEARS ENDED OCTOBER 31, STATEMENT OF OPERATIONS DATA UNAUDITED UNAUDITED AUDITED AUDITED AUDITED (IN THOUSANDS, EXCEPT PER SHARE DATA) REVENUES FROM CONTINUING OPERATIONS $ NET (LOSS) INCOME $
